Exhibit Execution Copy SHARE PLEDGE AGREEMENT THIS SHARE PLEDGE AGREEMENT (this “Share Pledge Agreement”), dated as of,2008, is made by OccuLogix, Inc.(the “Pledgor”), a Delaware corporation with executive offices located at 2600 Skymark Avenue, Building 9, Suite 201, Mississauga, Ontario, L4W 5B2, Canada, in favor of Marchant Securities Inc. (the “Pledgee”), in its capacity as the Collateral Agent under that certain Loan Agreement, dated as of the date hereof, by and among the Pledgor, the Lenders identified therein and the Pledgee (the “Loan Agreement”), an Ontario corporation with offices located at 100 York Boulevard, Suite 404, Richmond Hill, Ontario, L4B 1J8, Canada. BACKGROUND A.
